—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 20, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Defendant failed to preserve his argument that the $57 found on his person upon his arrest was improperly received in evidence, and we decline to review it in the interest of justice. Were we to review this claim we would find that the evidence was properly received, with appropriate limiting instructions, on the issue of defendant’s intent to sell the cocaine found in his possession (Penal Law § 220.16 [1]), even though only one sale was involved (People v Mumford, 169 AD2d 569, lv denied 77 NY2d 964).
Defendant’s remaining arguments are largely unpreserved, and, in any event, without merit. Concur — Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.